Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/243,454 filed 4/28/21.  This action is in response to the preliminary amendment filed 4/28/21.  Claims 1-14 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Beginning with claim 1 and throughout the claims “the skeleton” and “the wrapping strip” lack antecedent basis.
Claim 7 fails to particularly point out the invention as described and understood. 
As described and understood the woven structure is not fixed on a chair seat but rather forms the chair seat.  The woven structure is fixed on a chair seat frame or “skeleton” 22 as described and understood.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,443,865 to Li..
Li provides a woven structure (Fig.1) having a woven surface with an edge formed by a staggered arrangement of a plurality of woven strips 1a wherein both ends of each strip is provided with a knot or “protrusion” 1b. Note Fig.1 appears to have inverted reference numbers 1a and 1b.  A chair skeleton 2 is disposed and clamped with the protrusions on the edges of the woven surface [Fig.3].  The skeleton having a groove 2d and opening 2c to be fitted with the T shape  protrusions.
With respect to claims 2-5, the wrapping strip is set forth in the alternative in claim 1 so it is not required.
The woven structure forms a seat 1 of chair [Fig.2].
With respect to claim 8, the top and bottom 2b are considered to meet the limitation of a linear wrapping strap adjacent skeleton 2a.

Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636

/Robert Canfield/Primary Examiner, Art Unit 3636